United States Court of Appeals
                                                            Fifth Circuit
                                                         F I L E D
           IN THE UNITED STATES COURT OF APPEALS
                                                           July 2, 2007
                   FOR THE FIFTH CIRCUIT
                                                     Charles R. Fulbruge III
                                                             Clerk

                        No. 04-41699
                     Conference Calendar



                 UNITED STATES OF AMERCIA,

                                  Plaintiff-Appellee,

                            versus

                     EFRAIN PICENO-BAEZ,
                                 Defendant-Appellant.

                    --------------------
        Appeal from the United States District Court
             for the Southern District of Texas
                  USDC No. 5:04-CR-1158-ALL
                    --------------------

                       ON REMAND FROM
           THE SUPREME COURT OF THE UNITED STATES

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

    Mr. Piceno-Baez pleaded guilty to the charge of

attempted illegal re-entry in violation of 8 U.S.C. §

1326 and was sentenced to 21 months of imprisonment,


    *
      Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.

                                                                     1
followed     by    three     years     of    supervised       relief.   We

previously    affirmed       his     sentence.       United    States   v.

Piceno-Baez, 168 Fed. Appx. 644 (5th Cir. 2006). The

Supreme Court has vacated and remanded the case for

reconsideration in light of Lopez v. Gonzalez, 127 S.Ct.

625 (2006).       Gutierrez-Tovar et al. v. United States, 127

S.Ct. 828 (2006). Following the Supreme Court's remand,

we requested and received supplemental letter briefs from

both parties regarding the impact of Lopez.

     Mr.   Piceno      has     since        completed    his    term    of

imprisonment; counsel concedes his removal. His                    appeal

is   therefore       moot,     according        to    binding     circuit

precedent. United States v. Rosenbaum-Alanis, 483 F.3d

381, 383 (5th Cir. 2007) (“Because the defendant has been

deported . . . and is legally unable, without permission

of the Attorney General, to reenter the United States to

be present for a resentencing proceeding as required by

Rule 43, there is no relief we are able to grant him and

his appeal is moot.”). We therefore DISMISS the appeal as

to the judgment of sentence. We AFFIRM the judgment of

conviction; Mr. Piceno’s arguments in that regard remain

                                                                         2
foreclosed by Almendarez-Torres v. United States, 523

U.S. 224 (1998).




                                                    3